     Case 3:20-cv-00099 Document 21 Filed 06/16/20 Page 1 of 2 PageID #: 88



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


CMFG LIFE INSURANCE COMPANY,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:20-0099

AMY J. NICHOLAS and
ST. MARY’S MEDICAL CENTER,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

       Plaintiff CMFG Life Insurance Company alleges it issued a life insurance policy on the life

of Jeffrey Lawhon to defendant Amy Nicholas in February 2018. ECF No. 1 ¶¶ 3, 8. Lawhon died

approximately three months later, resulting in proceeds of $75,329.12 owed to Nicholas. Id. ¶¶ 1,

17. CMFG believes Lawhon misrepresented his health on his policy application, so CMFG

attempted through Nicholas to obtain Lawhon’s medical records from defendant St. Mary’s

Medical Center. Id. ¶¶ 19–22. St. Mary’s explained it could not legally release Lawhon’s medical

records to Nicholas without approval by the executor of Lawhon’s estate. ECF No. 1-4. CMFG

then filed this suit seeking, in part, the release of Lawhon’s medical records from St. Mary’s. ECF

No. 1 ¶ 34.

       St. Mary’s now moves to dismiss because the Complaint fails to contain “a short and plain

statement of the claim showing [the plaintiff] is entitled to relief.” ECF No. 10; Fed. R. Civ. P.

8(a)(2). Under this standard, the Complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim
     Case 3:20-cv-00099 Document 21 Filed 06/16/20 Page 2 of 2 PageID #: 89



has facial plausibility when “the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted).

       Dismissal of St. Mary’s under Rule 8(a)(2) is appropriate here because CMFG does not

actually allege St. Mary’s committed any unlawful conduct. St. Mary’s refused to disclose

Lawhon’s medical records because of its legally-mandated privacy obligations, and CMFG does

not allege this refusal was unlawful. See ECF No. 1-4; ECF No. 1 ¶ 25. Therefore, there is no

alleged conduct for which the Court could find St. Mary’s liable, and CMFG identified no other

justification for maintaining St. Mary’s as a defendant. Instead of pursuing the appropriate means

for obtaining Lawhon’s records, CMFG named St. Mary’s as a party to this suit even though the

Complaint contains no actual claim against it. See ECF No. 1, at 5. St. Mary’s inclusion in this suit

is therefore untenable under Rule 8(a)(2). Accordingly, the Court GRANTS St. Mary’s Motion to

Dismiss, ECF No. 10, and DISMISSES St. Mary’s. The Court DIRECTS the Clerk to send a copy

of this Memorandum Opinion and Order to counsel of record and any unrepresented parties.

                                              ENTER:          June 16, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -2-
